Citation Nr: 1134427	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  01-02 585A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 percent for post-operative residuals of herniated nucleus pulposus, L5-S1.

2.  Entitlement to an effective date earlier than November 9, 1992, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 to August 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 60 percent for post-operative residuals of herniated nucleus pulposus, L5-S1; a May 2002 rating action assigning an effective date of November 9, 1992, for the award of a TDIU; and an October 2010 rating action which denied entitlement to SMC.  Timely appeals were noted with respect to the denials of an increased rating for the Veteran's lumbar spine disorder, the denial of entitlement to SMC, and the effective date assigned for the award of a TDIU.  

An April 2011 rating action granted service connection for depression, assigning a disability evaluation of 50 percent effective January 5, 1999.  The appellant filed a timely notice of disagreement to this determination and a statement of the case was issued in June 2011 regarding the evaluation and the effective date assigned.  To date, an appeal has not been perfected regarding these matters and they are not currently before the Board.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

In February 2008, the Board remanded the issues of entitlement to a rating in excess of 60 percent for residuals of a herniated nucleus pulposus and entitlement to an earlier effective date for the award of a TDIU to the RO for further evidentiary development.  


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

According to an April 2011 statement of the case, entitlement to SMC was denied by rating decision dated October 2010, based in part on the findings contained in an April 2010 aid and attendance examination.  However, neither the rating decision nor the examination upon which it was based has been made part of the record.  Therefore, there is insufficient evidence upon which to base a decision.  A remand is therefore required so that the missing evidence may be associated with the claims folder.    

Additionally, while on remand, any outstanding treatment records dated from October 2006 to the present from the Birmingham, Alabama, VA Medical Center should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Birmingham VA Medical Center dated from October 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain copies of the VA aid and attendance examination report dated April 2010, and the subsequent rating decision dated October 2010, denying entitlement to SMC, and associate them with the claims folder.

3.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.            §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



